   Case: 3:17-cr-00204-WHR Doc #: 24 Filed: 10/29/18 Page: 1 of 3 PAGEID #: 43



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :       Case No.: 3:17 CR 204
                                              :
                  Plaintiff,                  :       UNITED STATES’ SENTENCING
                                              :       MEMORANDUM
                     vs.                      :
                                              :
CRAIG HOWARD GILBREATH, JR.,                  :
                                              :
                 Defendant.                   :




       Now comes the United States, by and through the undersigned Assistant United States

Attorney, and respectfully provides the following sentencing memorandum.



                                                  Respectfully submitted,

                                                  BENJAMIN C. GLASSMAN
                                                  United States Attorney


                                                  s/ Andrew J. Hunt
                                                  Andrew J. Hunt (0073698)
                                                  Assistant United States Attorney
                                                  200 West Second Street, Suite 600
                                                  Dayton, OH 45402
                                                  (937) 225-2910
                                                  Fax: (937) 225-2564
                                                  Andrew.Hunt@usdoj.gov




                                              1
    Case: 3:17-cr-00204-WHR Doc #: 24 Filed: 10/29/18 Page: 2 of 3 PAGEID #: 44



                                        MEMORANDUM

       On June 5, 2017, Defendant Craig Howard Gilbreath, Jr. (“Gilbreath”) ran from police

while in possession of bags containing 14 grams of carfentanil, which he intended to distribute.

(R. 22, Plea Agreement, PAGEID# 40). On August 2, 2018, Defendant entered a guilty plea to

Count One of the Indictment, namely “Possession with intent to distribute 10 grams or more of

carfentanil,” in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). The statutory penalties

include a minimum, mandatory term of 5 years up to 40 years in prison.

       In crafting a sentence pursuant to 18 U.S.C. § 3553(a), the Court takes into account: 1)

the nature and circumstances of the offense, and history and characteristics of the defendant, 2)

the need to reflect the seriousness of the offense, to promote respect for the law, and provide just

punishment for the offense, 3) the need to adequately deter criminal behavior, 4) the need to

protect the public from future crimes of defendant, 5) providing rehabilitative services to

defendant, 6) the kinds of sentences available, 7) the kinds of sentence and sentencing range

established by the Sentencing Guidelines for the offense (and any pertinent policy statements), 8)

restitution needs, and 9) the need to avoid unwarranted disparities among similarly situated

defendants. The Court may place greater weight on certain factors as opposed to others. United

States v. Zobel, 696 F.3d 558, 571 (6th Cir. 2012).

       The United States concurs with the United States Probation Office’s Sentencing

Recommendation. Gilbreath (despite his youth) has an extensive criminal history, and has been

non-compliant while under court supervision and incarcerated. See Presentence Report ¶¶ 31-34,

36-41. Based on these facts, Defendant poses a great risk of recidivism, requires deterrence, and

displays a lack of respect for the law. Furthermore, his offense is serious and implicates public


                                                 2
    Case: 3:17-cr-00204-WHR Doc #: 24 Filed: 10/29/18 Page: 3 of 3 PAGEID #: 45



safety concerns, as fentanyl and its analogues are particularly lethal and their distribution

threatens the community. A sentence within the guideline range would also tend to treat

Gilbreath consistent with other similarly situated offenders. 1

        For these reasons, the recommended sentence would be sufficient, but not more than

necessary to address the purposes of sentencing.



                                                              Respectfully submitted,

                                                              BENJAMIN C. GLASSMAN
                                                              United States Attorney

                                                              s/ Andrew J. Hunt
                                                              Andrew J. Hunt (0073698)
                                                              Assistant United States Attorney
                                                              200 West Second Street, Suite 600
                                                              Dayton, OH 45402
                                                              (937) 225-2910
                                                              Fax: (937) 225-2564
                                                              Andrew.Hunt@usdoj.gov




                                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served October 29, 2018, upon
Defendant’s counsel Mr. Thomas Anderson, Esq., via CM/ECF electronic filing.

                                                              s/ Andrew J. Hunt
                                                              Andrew J. Hunt (007368)
                                                              Assistant United States Attorney




1 18 U.S.C. § 3553(a)(6) is concerned with national sentencing disparities, and the Sentencing Guidelines are “good
evidence of the national standard.” United States v. Simmons, 501 F.3d 620, 623, 627 (6th Cir. 2007).

                                                         3
